DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 04/06/2020 as a continuation of prior pending application No. 16/612,072.  With entry of the concurrently filed preliminary amendment, claims 1-10 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. An initialed copy of the IDS is included with the mailing of this Office action.
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 2-9, there is no express antecedent basis for the “polyolefin” blend (cf., claim 1, line 1).
Regarding Claim 6, it is unclear whether “a polymer processing aid” means a polymer that is a processing aid or a processing aid for the polymer. Clarification at least by way of explanation is required.
Regarding Claim 10, it is unclear what is meant by “restricting in one dimension the polyethylene blend”. Clarification at least by way of explanation is required.

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Habibi et al (WO 2016/091679 A1; ‘Habibi’).
Habibi discloses a homogeneous polyethylene blend comprising:
(A) 20 to 90 wt.% of a linear low density polyethylene (LLDPE) made in the presence of a Ziegler-
Natta catalyst (meets applicants’ ZN-LLDPE (A) and overlaps content thereof); and
(B) 80 to 10 wt.% of a_LLDPE made in the presence of a metallocene catalyst (meets applicants’
MCN-LLDPE (B) and overlaps content thereof),
wherein the LLDPE polymers are made by copolymerizing ethylene and an alpha-olefin comonomer,
preferably 1-butene or 1-hexene, and are characterized by a melt index (MI) of 0.1 g/10 min to 150 g/10 min (overlaps applicants’ melt index (i)) and a density of 850 kg/m3 to 935 kg/m3 (overlaps applicants’ density (ii)) (see, e.g., abstract; pages 13-14, bridging paragraph; page 24, lines 10-16; Table 2, examples; and page 37, lines 16-18).
Regarding Claim 1, Habibi specifically describes compositions 3-4, directed to polyethylene
blends comprising:
(A) 50 wt% or 25 wt% of a LLDPE made by copolymerizing ethylene and 1-hexene in the
presence of a Ziegler-Natta catalyst (AZ-C6 LLDPE) and
(B) 75 wt% or 50 wt% of a LLDPE made by copolymerizing ethylene and 1-hexene in the
presence of a metallocene catalyst (C6 mLLDPE) (Table 2).
In said compositions, the AZ-C6-LLDPE has a melt index (MI) of 0.966 g/10 min and a density of
920.4 kg/m3 (= 0.9204 g/cm3) and the C6 mLLDPE has a melt index (MI) of 1.15 g/10 min and a density of 921.9 kg/m3 (= 0.9219 g/cm3) (Table 2: compositions 1 (100% AZ-C6-LLDPE) and 5 (100% C6 mLLDPE); influence of additives on MI and density deemed negligible). It is also evident that the density of the C6
3 of the density of the AZ-C6 LLDPE, thus satisfying the proviso limitation of present claim 1. Further, it is reasonably assumed the mixing and compounding conditions (see page
30, line 21 et seq.) lead to a uniform dispersion as claimed. In any event, Habibi’s working examples meet all of applicants’ compositional and property requirements except that the LLDPE polymers are not derived from 1-butene, the overall blend is not positively described as a “uniform dispersion,” and the LLDPE constituents are not characterized in terms of a LCB index measured according to LCB Test Method. Habibi, however, clearly discloses 1-butene as a preferred viable comonomer alternative to 1-hexene (page 13, lines 29-33; page 24, lines 10-16) and, as such, the use of 1-butene as a viable comonomer alternative to the exemplified 1-hexene comonomer is immediately-envisaged to one having ordinary skill in the art. Case law holds that when the reference teaches a small genus which places a claimed species in the possession of the public (i.e., Habibi clearly teaches the small genus consisting of 1-butene and 1-hexene as preferred comonomers), the species is anticipated, In re Schaumann, 197 USPQ 5.  Moreover, inasmuch as the above-described immediately-envisaged homogeneous polyethylene blends meet applicants’ polyethylene blend, in terms of the types and contents of material as well as their melt flows and densities, a plausible basis exits to infer that they would inherently meet the presently claimed “LCB Index” and “uniform dispersion” limitations, because such properties are intrinsically linked to the chemical identity and formulation of a composition.
“Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, see In re Spada, 15 USPQ2d 1655 and MPEP 2112.01 (II). Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best, 195 USPQ 430. Where, as here, applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function, property or characteristic is not explicitly 
Regarding Claim 2, Habibi’s above-described polyethylene blends meet at least limitations (i) and (ii).
Regarding Claim 3, given that Habibi’s above-described polyethylene blends are similarly-constituted and possess the same melt flow and density parameters, it is plausible to infer that any film produced therefrom would intrinsically possess the same properties, including the same or substantially identical increase in film puncture resistance relative to film puncture resistance of (A) or (B) alone when tested according to the recited test standard.
Regarding Claim 4, Habibi’s above-described polyethylene blends are produced by a similar melt-mixing process (page 28, line 14 to page 29, line 10; page 30, Examples).
Regarding Claims 6 and 7, Habibi’s above-described exemplified compositions additionally comprise Irganox 1076 and Irgafos, both being notoriously well-known types of polyolefin antioxidant.
Regarding Claims 8 and 9, Habibi further discloses the production of films (page 29, lines 14-24). 
Habibi anticipates the above-rejected claims in that it is reasonably believed that the use of LLDPE polymers derived from 1-butene, in lieu of the exemplified 1-hexene comonomer, are immediately-envisaged to one having ordinary skill in the art.  In the alternative, to the extent that Habibi discloses 1-butene as a viable comonomer alternative to 1-hexene, it would have been obvious to one of ordinary skill in the art to produce the polyethylene blends of Habibi from LLDPE polymers derived from 1-butene with the reasonable expectation of success.

Claim Rejections – 35 U.S.C. 103
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Habibi et al (WO 2016/091679 A1; ‘Habibi’).

Regarding Claim 10, Habibi discloses the polyethylene blend of claim 1 as discussed above. Habibi does not explicitly disclose the claimed method step of restricting in one dimension the polyethylene blend of claim 1, thereby giving the polyethylene film. However, Habibi generally teaches film formation methods to achieve, for example, uniaxial or biaxial orientation (page 29, lines 16-19). It would have been obvious to one of ordinary skill in the art, as a matter of conventional expediency, to subject the blend composition 3 or 4 of Habibi to a mono-axial stretching step, for example, to obtain a polyethylene film having the desired uniaxial orientation. Moreover, since such stretching would necessarily restrict in one dimension the blend composition, the teachings of Habibi, when combined with the knowledge of the ordinarily skilled artisan, would have rendered prima facie obvious the claimed method of making a polyethylene film.

Claim Rejections – Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/612,072 (reference application; published as US 2020/0140666 A1) in view of Habibi et al (WO 2016/091679 A1; ‘Habibi’). 
The copending claims are drawn to a polyethylene blend comprising the same ZN-LLDPE and MCN-LLDPE constituents in respective proportions that fall fully within the presently claimed ranges for proportions of the corresponding constituents (cf., pending claim 1, lines 4-6). The conflicting claims differ only in that in the presently claimed polyethylene blend, constituents (A) and (B) are made by copolymerizing ethylene and 1-butene rather than 1-hexene as per copending claim 1 of the reference application. However, Habibi discloses a compositionally similar polyethylene blend as discussed above (see pages 4-5) and teaches 1-butene as a preferred viable comonomer alternative to 1-hexene for making both LLDPE A and LLDPE B (see page 13, lines 29-33 and page 24, lines 13-16). In light of this teaching, it would have been obvious to one of ordinary skill in the art to modify the polyethylene blend of the copending claims by selecting 1-butene to make each of the constituents (A) and (B) in lieu of 1-hexene, with a reasonable expectation of success in obtaining an equivalent blend composition.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-9 of copending Application No. 16/612,083 (reference application; published as US 2020/0095407 A1) in view of Habibi et al (WO 2016/091679 A1; ‘Habibi’).
The copending claims are drawn to a polyethylene blend comprising the same ZN-LLDPE and MCN-LLDPE constituents in respective proportions that substantially overlap the presently claimed ranges for proportions of the corresponding constituents (cf., pending claim 1, lines 4-6). The conflicting claims differ only in that in the presently claimed polyethylene blend, constituent (B) is made by copolymerizing ethylene and 1-butene rather than 1-hexene as per copending claim 1 of the reference .
This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-10-21